Case 20-20364-JAD        Doc 52   Filed 07/17/20 Entered 07/17/20 16:57:32           Desc Main
                                  Document     Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA


IN RE: Tasha Marie McKenzie aka Tasha Marie
McKenzie-Hayes
                            Debtor(s)                  BK. NO. 20-20364 JAD

PNC BANK, NATIONAL ASSOCIATION                         CHAPTER 13
                             Movant
                      v.
Tasha Marie McKenzie aka Tasha Marie McKenzie-
Hayes
                             Respondent
                      and
Ronda J. Winnecour, Trustee
                             Additional Respondent




                      MOTION FOR RELIEF FROM THE AUTOMATIC STAY




                                               /s/ James C. Warmbrodt, Esquire ___
                                               James C. Warmbrodt, Esquire
                                               jwarmbrodt@kmllawgroup.com
                                               Attorney I.D. No. 42524
                                               KML Law Group, P.C.
                                               701 Market Street, Suite 5000
                                               Philadelphia, PA 19106
                                               Phone: 412-430-3594
                                               Attorney for Movant/Applicant
Date: July 17, 2020
Case 20-20364-JAD           Doc 52      Filed 07/17/20 Entered 07/17/20 16:57:32              Desc Main
                                        Document     Page 2 of 3
                               UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF PENNSYLVANIA


IN RE: Tasha Marie McKenzie aka Tasha Marie
McKenzie-Hayes
                            Debtor(s)                                 BK. NO. 20-20364 JAD

PNC BANK, NATIONAL ASSOCIATION                                        CHAPTER 13
                             Movant
                      v.
Tasha Marie McKenzie aka Tasha Marie McKenzie-
Hayes
                             Respondent
                      and
Ronda J. Winnecour, Trustee
                             Additional Respondent


                     MOTION OF PNC BANK, NATIONAL ASSOCIATION
                        FOR RELIEF FROM THE AUTOMATIC STAY
            UNDER SECTION 362 PURSUANT TO BANKRUPTCY PROCEDURE RULE 4001

        Movant, by its Attorney, KML Law Group, P.C., hereby requests a termination of the Automatic Stay

and leave to foreclose on its mortgage on real property owned by Debtor(s).

        1.       Movant is PNC BANK, NATIONAL ASSOCIATION.

        2.       Debtor(s), Tasha Marie McKenzie aka Tasha Marie McKenzie-Hayes, is/are the owner(s) of

the premises located at 111 Lycoming Drive, Coraopolis, PA 15108, hereinafter known as the mortgaged

premises.

        3.       Movant is the holder of a mortgage, original principal amount of $134,330.00 on the

mortgaged premises that was executed on March 26, 2012. Said mortgage was recorded on April 3, 2012 at

Book M 40707, Page 425 in Allegheny County. Documentation attached hereto as Exhibit A is provided in

support of right to seek a lift of stay and foreclose if necessary.

        4.       Movant has instituted or wishes to institute foreclosure proceedings on the mortgage because

of Debtor's failure to make the monthly payment required thereunder.

        5.       As of July 1, 2020, the payoff amount due on the mortgage is $121,802.19.

        6.       Debtor(s) is/are currently delinquent in payments to the Chapter 13 Trustee in the amount of

$29,399.94.
Case 20-20364-JAD          Doc 52       Filed 07/17/20 Entered 07/17/20 16:57:32                Desc Main
                                        Document     Page 3 of 3

        7.      The total amount of post-petition arrearage is $6,745.44. A total of $6,745.44 has come due to

movant from the date of filing, and the Chapter 13 Trustee has disbursed $0.00 to movant for post-petition

payments.

        8.      The total amount of pre-petition arrearage is $10,028.72.

        9.      The fair market value of the premises is $117,900.00.

        10.     The Senior Lien Holders on the premises are none.

        11.     The Junior Lien Holders on the premises are none.

        12.     The foreclosure proceeding filed or to be instituted were stayed by the filing of the instant

Chapter 13 Petition.

        13.     Debtor(s) has/have no or inconsequential equity in the premises.

        14.     Movant is entitled to relief from the automatic stay for cause pursuant to 11 U.S.C. § 362(d).

        15.     Movant has cause to have the Automatic Stay terminated as to permit Movant to complete

foreclosure on its mortgage.

        16.     This motion and the averments contained therein do not constitute a waiver by the Moving

Party of its right to seek reimbursement of any amounts not included in this motion, including fees and costs,

due under the terms of the mortgage and applicable law.

        WHEREFORE, Movant respectfully requests that this Court enter an Order modifying the Automatic

Stay under Section 362 with respect to the mortgaged premises as to permit Petitioner to foreclose on its

mortgage and allow Movant or any other purchaser at Sheriff's Sale to take legal action for enforcement of its

right to possession of said premises.


Date: July 17, 2020
                                                      /s/ James C. Warmbrodt, Esquire ___
                                                      James C. Warmbrodt, Esquire
                                                      jwarmbrodt@kmllawgroup.com
                                                      Attorney I.D. No. 42524
                                                      KML Law Group, P.C.
                                                      701 Market Street, Suite 5000
                                                      Philadelphia, PA 19106
                                                      Phone: 412-430-3594
                                                      Attorney for Movant/Applicant
